Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Gitel Rosner, individually and on behalf of all others
 similarly situated,                                                    Civil Action No: 1:21-cv-2556
                                           Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                        DEMAND FOR JURY TRIAL




        -v.-

 Cavalry Portfolio Services, LLC,

                                       Defendant(s).


       Plaintiff Gitel Rosner (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC against Defendant Cavalry

Portfolio Services, LLC (hereinafter “Defendant”), individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”

   or “The Act”) in 1977 in response to the "abundant evidence of the use of abusive, deceptive,

   and unfair debt collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time,

   Congress was concerned that "abusive debt collection practices contribute to the number of

   personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

   privacy." Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers,"



                                                  1
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 2 of 10 PageID #: 2




   and that "the effective collection of debts" does not require "misrepresentation or other abusive

   debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

   gave consumers a private cause of action against debt collectors who fail to comply with the

   Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

   rise to the claim occurred.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act ("FDCPA"), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Kings.




                                                 2
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 3 of 10 PageID #: 3




      8.       Defendant is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6) and

   used in the FDCPA.

      9.       Upon information and belief, Defendant is a company that uses the mail, telephone,

   and facsimile and regularly engages in business, the principal purpose of which is to attempt to

   collect debts alleged to be due another.

                                        CLASS ALLEGATIONS

      10.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.      The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant sent a response to a consumer’s dispute;

               c. that failed to properly explain the difference between the charged off amount of

                  the debt and amount of debt owed;

               d. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf they attempt to collect and/or have

   purchased debts.

      13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

   partners, managers, directors and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class members. The principal issue
                                                 3
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 4 of 10 PageID #: 4




   is whether the Defendant’s written communications to consumers, in the forms attached as

   Exhibit A, violate 15 U.S.C. § 1692e et seq.

      15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      16.     This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above is so numerous that joinder of all members

                  would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendant’s written communications to consumers, in the forms

                  attached as Exhibit A violate 15 U.S.C. § 1692e.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendant’s common uniform course of conduct complained of herein.




                                                  4
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 5 of 10 PageID #: 5




              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are adverse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).




                                                 5
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 6 of 10 PageID #: 6




                                      FACTUAL ALLEGATIONS

      19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      20.     Some time prior to November 12, 2020, an obligation was allegedly incurred to

   creditor Citibank, N.A./AAdvantage (hereinafter “Citibank”).

      21.     The Citibank obligation arose out of transactions involving personal, family or

   household purposes obtained by Plaintiff from Citibank and was incurred primarily for personal,

   family or household purposes.

      22.     Specifically, Plaintiff allegedly bought goods for personal and/or family use using

   her Citi/AAdvantage Miles credit card.

      23.     The alleged Citibank obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

      24.     Citibank, N.A. is a "creditor" as defined by 15 U.S.C.§ 1692a (4).

      25.     Upon information and belief, Defendant subsequently purchased the defaulted

   Citibank debt for the purpose of debt collection. Therefore, Defendant is a “debt collector” as

   defined by 15 U.S.C.§ 1692a (6).


                             Violation – November 12, 2020 Collection Letter

      26.     On or about November 12, 2020, Defendant sent the Plaintiff a response to a dispute

   made by the Plaintiff regarding the alleged debt, originally owed to Citibank (See “Letter”

   attached as Exhibit A).

      27.     Towards the top right portion of the Letter on page one, it lists in relevant part:

              Amount Owed at Charge Off: $3563.66
              Interest since Charge Off: $0.00
              Other Charges or Fees since Charge Off: $0.00

                                                 6
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 7 of 10 PageID #: 7




               Payments since Charge Off: $0.00
               Amount of Debt Owed: $3514.84

       28.     The Letter includes a final billing statement from Citibank (Billing period: 07/20/18-

   08/20/18) which lists the balance as $3,563.66.

       29.     The Letter claims to be a “substantiation” of the Plaintiff’s debt. However, it remains

   unclear as to why there is a $48.82 difference between the “amount owed at charge off” and the

   “amount of debt owed”.

       30.     This $48.82 difference is further puzzling in light of the zero amount allocations for

   the categories of “interest”, “fees” and “payments.”

       31.     The Letter contain no explanation as to what occurred that would have changed the

   balance from the last statement until now, and if in fact something did occur the columns that

   have zeros in the itemization should reflect that.

       32.     The Letter is confusing and misleading. The Plaintiff was left wondering if she must

   pay the balance listed on the original debt or the balance listed on the debt collector’s Letter.

   The least sophisticated consumer, and the plaintiff included, remains puzzled as to which entity

   is correct, the original creditor or the debt collector.

       33.     The Defendant failed to provide any explanation in page one as to why the balance

   was lower. The omission of an explanation leaves open several options in the mind of a

   consumer; either:

       (1) the Defendant intends to forgo the last interest payment of $48.82, listed in the right

       column of page 4 of the Letter, or

       (2) the Defendant made a mistake on the total “balance” of page 1, which would leave the

       Plaintiff with a remaining balance due, should she opt to pay the “full” $3,563.66 balance,

       as listed on page one.

                                                   7
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 8 of 10 PageID #: 8




      34.      Therefore, the Letter provided by the Defendant which ostensibly intends to validate

   the Plaintiff’s debt has no meaning and serves only to mislead and confuse the consumer as the

   true balance cannot be determined from the Letter.

      35.      The Plaintiff could not determine the correct amount owed from the Letter because

   two different balances were provided without any explanation for the difference between the

   balances.

      36.      Plaintiff incurred an informational injury as she could not ascertain from the

   deceptive and misleading Letter the total amount she currently owed on the debt.

      37.      Further, Defendant’s letter is potentially a false representation of the amount of the

   debt due, depending on what motivated Defendant’s total balance – either a mistake or forgoing

   the last interest payment.

      38.      As a result of Defendant’s false, deceptive, and misleading debt collection practices,

   Plaintiff has been damaged.

                                             COUNT I

 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                                et seq.

      39.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      40.      Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      41.      Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      42.      Defendant violated §1692e :




                                                 8
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 9 of 10 PageID #: 9




               a. As the Letter is open to more than one reasonable interpretation, at least one of

                   which is inaccurate in violation of §1692e(2);

               b. By making a false and misleading representation in violation of §1692e(10).

       43.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY

       44.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                 9
Case 1:21-cv-02556-WFK-RLM Document 1 Filed 05/07/21 Page 10 of 10 PageID #: 10




                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Gitel Rosner, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Cavalry Portfolio Services, LLC as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


        Dated: May 7, 2021                            Respectfully Submitted,

                                                             STEIN SAKS, PLLC

                                                             /s/ Tamir Saland
                                                             Tamir Saland, Esq.
                                                             285 Passaic Street
                                                             Hackensack, NJ 07601
                                                             (201) 282-6500 ext. 122
                                                             (201) 282-6501 Fax
                                                             tsaland@steinsakslegal.com
                                                             Counsel for Plaintiff




                                                 10
